FILED
                             NOT FOR PUBLICATION                              NOV 01 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERIC CHARLES RODNEY K’NAPP,                       No. 10-17725

               Plaintiff - Appellant,             D.C. No. 3:08-cv-00719-JSW

  v.
                                                  MEMORANDUM *
JAMES E. TILTON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Eric Charles Rodney K’napp, a California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

numerous constitutional violations. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion a district court’s dismissal for failure to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
comply with a court order, Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.

2002), and we affirm.

      The district court did not abuse its discretion by dismissing the action for

failure to comply with the court’s order after specifically warning K’napp that any

amended complaint must comply with Federal Rule of Civil Procedure 20(a)

concerning joinder of claims and defendants and could not “assert a grab-bag of

unrelated claims against different defendants,” and cautioning K’napp that failure

to comply with the court’s order would result in dismissal of the action. See id. at

640-42.

      AFFIRMED.




                                          2                                    10-17725